Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about February 18, 2009, which, after a fact-finding hearing in a proceeding brought pursuant to article 8 of the Family Court Act, dismissed the petition for an order of protection, unanimously affirmed, without costs.
Petitioner failed to establish by a fair preponderance of the evidence that respondent committed acts warranting an order of protection in his favor (see Family Ct Act § 832; Matter of Everett C. v Oneida P., 61 AD3d 489 [2009]). Petitioner’s claim that respondent attempted to poison him was unsubstantiated, and his assertion that he was fearful that respondent would harm him was not objectively reasonable (see Matter of Tyrone T. v Katherine M., 78 AD3d 545 [2010]). Furthermore, the police report did not indicate that respondent had a knife or weapons of any kind in her possession when the police responded to the parties’ home. Concur—Andrias, J.P., Saxe, Moskowitz, Richter and Manzanet-Daniels, JJ.